                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH—CENTRAL DIVISION

VICTORIA HEWLETT,                                    )     Case No. 2:16:cv-01141-DN
                                                     )
              Plaintiff,                             )     District Judge David Nuffer
       v.                                            )
                                                     )     Magistrate Judge Brooke Wells
UTAH STATE UNIVERSITY, SIGMA CHI                     )
CORPORATION, GAMMA KAPPA                             )     MEMORANDUM DECISION
FOUNDATION, GAMMA KAPPA,                             )     DENYING MOTION TO
JASON RELOPEZ, GAMMA KAPPA                           )     DISQUALIFY COUNSEL
HOUSE CORPORATION, and John and                      )
Jane Does I-XX,                                      )
                                                     )
              Defendants.                            )


       This matter is referred to the undersigned in accordance with 28 U.S.C. 636(b)(1)(A) by

Judge David Nuffer.1 Before the court is Plaintiff Victoria Hewlett’s (Plaintiff) Motion to

Disqualify Counsel for Gamma Kappa,2 specifically Saul Ewing Arnstein & Lehr, LLP and Kipp

& Christian. On November 7, 2018, the court heard oral argument on the pending motion and

took the matter under advisement.3 After considering the briefs submitted by counsel, as well as

oral argument, the court DENIES the Motion to Disqualify Counsel.4




1
  ECF No. 52.
2
  ECF No. 145.
3 That day the court also heard argument on Defendant Gamma Kappa’s Motion to Strike

Declaration of Todd Wahlquist [ECF No. 148]. The motion was granted and the court issued a
written Order regarding the same on November 15, 2018. [ECF No. 160]. Accordingly, the
court did not consider the Wahlquist Declaration in its analysis of the Motion to Disqualify.
4 The court notes Sigma Chi Corporation, Gamma Kappa Alumni Foundation, and Gamma

Kappa House Corporation (Sigma Chi Defendants) joined in Gamma Kappa’s opposition to the
Motion to Disqualify. [ECF No. 151].


                                            Page 1
                               BACKGROUND AND ANALYSIS

        The court begins by acknowledging the facts in this case are disturbing. Plaintiff alleges

in July 2015, at the age of 19, she was furnished alcohol and was then beaten and raped by a

fellow Utah State University (USU) student at the Gamma Kappa chapter house of Sigma Chi

fraternity.

         Plaintiff filed her original complaint in this action on November 16, 2016.5 The court

has original jurisdiction under 28 U.S.C. ⸹1332 (diversity).6 An Amended Complaint was filed

on July 12, 2017.7 Thereafter, a Second Amended Complaint was filed March 9, 2018,8 and two

weeks later a Second Amended Complaint and Jury Demand (Second Version)9 (the Complaint)

was filed. The Complaint contains eight causes of action––four are against the Fraternity

Defendants,10 one was against USU, and the remaining three are against Defendant Jason

Relopez (Relopez), the alleged rapist. The causes of action against the Fraternity Defendants

are: 1) negligence; 2) premises liability; 3) negligent infliction of emotional distress; and 4)

vicarious liability. The claim against USU for alleged violation of 20 U.S.C. ⸹1981 (Title IX)

was dismissed with prejudice per stipulation of the parties.11 On April 2, 2018, Plaintiff filed a

Motion to Disqualify Counsel for Gamma Kappa (the motion).12

        About a month before filing the motion, on March 1, 2018 (sixteen months after

commencing this action), the Plaintiff filed a complaint against 24 former members or Chapter



5
  ECF No. 2.
6
  ECF No. 2-1.
7
  ECF No. 57.
8
  ECF No. 132.
9
  ECF No. 142. This is technically a Third Amended Complaint.
10 The Fraternity Defendants are collectively Gamma Kappa, Sigma Chi Corporation, Gamma

Kappa Alumni Foundation and Gamma Kappa House Corporation.
11
   ECF No. 157.
12
   ECF No. 145.


                                               Page 2
Officers of Gamma Kappa Sigma Chi fraternity (GKSC).13 The complaint in the state action

alleges five causes of action against these 24 individuals: 1) negligent infliction of emotional

distress; 2) intentional and/or negligent infliction of emotional distress; 3) negligence; 4) civil

conspiracy; and 5) premises liability. The causes of action in the state case arise from the same

subject matter as this action. None of the 24 defendants in the state action are named as

defendants in this action.14 In fact, not all of the defendants in the state court action have been

served. Only three of them have filed notices of appearance for counsel—and based on the

information in the docket none of them have retained Saul Ewing Arnstein & Lehr, LLP or Kipp

& Christian. Also, the state court has issued numerous continuances at Plaintiff’s request.

Plaintiff alleges she has not prosecuted the state action because she is waiting for this court to

issue a ruling on the pending motion.

       In this case, the original Scheduling Order was entered in January 2017.15 In July 2017,

Plaintiff filed a Motion to Compel Various Defendants to Provide Contact Information for

Witnesses and Allow Contact with Witnesses16 and a Motion to Compel Various Defendants to

Respond to Interrogatory No. 1.17 The crux of these motions was that the Fraternity Defendants

collectively identified over 110 individuals with discoverable information, but did not provide

contact information for any of these witnesses, even though Plaintiff alleged they were not




13 The court takes judicial notice of the state court action filed in the Third Judicial District
Court, Hewlett v. Renner, 180901248.
14 Plaintiff dismissed Defendant Matthew Morgan (Morgan) from the state action.
15
   See ECF No. 42. The court vacated the Pre-trial Conference and entered an order which state
and deadlines and hearings will be rescheduled upon the undersigned’s ruling on the motion. See
ECF No. 164.
16
   ECF No. 49.
17
   ECF No. 51.


                                               Page 3
officers, agents or control group witnesses. In July 2017, the court entered an order as to both

motions, granting the first one and denying the second.18 In its order, the undersigned explained:

       Under Rule 4.2(d)(2) of the Utah Rules of Professional Conduct, a “control group” means
       the following persons:

               (A) the chief executive officer, chief operating officer, chief financial officer, and
               the chief legal officer of the organization; and (B) to the extent not encompassed
               by Subsection (A), the chair of the organization's governing body, president,
               treasurer, secretary and a vice-president or vice-chair who is in charge of a
               principal business unit, division or function (such as sales, administration or
               finance) or performs a major policy-making function for the organization; and (C)
               any other current employee or official who is known to be participating as a
               principal decision maker in the determination of the organization’s legal position
               in the matter. (Emphasis added).19

Pursuant to Rule 4.2, the court found that under the “control group” definition, Fraternity

Defendants’ counsel “can reasonably claim to represent current and former officers for the

relevant period (i.e. from 2012 when Mr. Relopez joined the fraternity to now)[.]”20 The court

explained that “[f]or those non-officer individuals, . . . Fraternity Defendants’ counsel need to

establish a proper attorney-client relationship in order to claim that those individuals are

represented by counsel in this matter.”21 The court also ordered Defendants to supplement their

Rule 26(a)(1) disclosures so Plaintiff would be able to interview unrepresented non-control

group witnesses outside the presence of Fraternity Defendants’ counsel.22

       Nine months later, the Plaintiff filed the motion pending before the court. The gist of

Plaintiff’s motion is that there are non-waivable conflicts of interest between and amongst

Gamma Kappa and the 24 individual defendants named in the state court action under Rule 1.7




18 See ECF No. 63.
19
   Id. at 2.
20
   Id.
21
   Id.
22
   Id. at 3.


                                               Page 4
of the Utah Rules of Professional Conduct (Rule 1.7). Disqualification is a drastic measure that

should only rarely be granted.23 The movant bears the burden of establishing facts that warrant

disqualification.24 This court has previously explained:

       ‘[m]otions to disqualify are governed by two sources of authority.’ First, lawyers are
       bound by the local rules of the court in which they appear. Federal courts generally adopt
       the rules of professional conduct of the state in which they are located. Second, because
       motions to disqualify ‘are substantive motions affecting the rights of the parties, they are
       decided applying standards developed under federal law.’ Therefore, such motions ‘are
       governed by the ethical rules announced by the national profession and considered ‘in
       light of the public interest and the litigants' rights.’25

It is undisputed the local rules of this court require “attorneys practicing before this court” to be

governed and comply with the Utah Rules of Professional Conduct as interpreted by this court.26

       Plaintiff argues Gamma Kappa’s counsel should be disqualified under Rule 1.7.

Rule 1.7(a) provides that,

       a lawyer shall not represent a client if the representation involves a concurrent conflict of
       interest. A concurrent conflict exists if: (a)(1) [t]he representation of one client will be
       directly adverse to another client; or (a)(2) [t]here is significant risk that the
       representation of one or more clients will be materially limited by the lawyer’s
       responsibilities to another client[.]”27

Subsection (b) of the rule also provides that:

       [n]otwithstanding the existence of a concurrent conflict of interest . . . , a lawyer may
       represent a client if . . . the lawyer reasonably believes that the lawyer will be able to
       provide competent and diligent representation to each affected client: . . . the
       representation does not involve the assertion of a claim by one client against another
       client represented by the lawyer in the same litigation or other proceeding before a
       tribunal; . . . and each affected client gives informed consent, confirmed in writing.28



23 Procter & Gamble Co. v. Haugen, 183 F.R.D. 571, 574 (D. Utah 1998).
24
   Parkinson v. Phonex Corp., 857 F. Supp. 1474, 1480 (D. Utah 1994).
25
   Flying J Inc. v. TA Operating Corp., 2008 WL 648545, at *6 (D. Utah Mar. 10, 2008, J.
Nuffer).
26
   DUCivR 83-1.1(h).
27
   Utah R. Prof’l Conduct 1.7(a).
28
   Id. at 1.7(b).


                                                 Page 5
       Plaintiff makes several arguments in support of her motion. Plaintiff argues Fraternity

Defendants’ counsel has signed up “dozens of individual former officers and members” of

Gamma Kappa as clients in order to block her access to individual witnesses and to ensure that

the 24 individual defendants “run with the herd” in defense of Gamma Kappa.29 However, there

is no evidence of this accusation in the record, and counsel for Gamma Kappa adamantly

disputed this in briefing and at oral argument.30 Likewise, the 24 individual defendants in the

state court action are not named defendants in this action. Although Plaintiff has amended her

complaint three times in this action, she never referenced or added any of the 24 individual

defendants in the state action to this action. Moreover, Plaintiff also acknowledged during oral

argument that she has not filed a motion to disqualify in the state action.31 Next, Plaintiff argues

that when counsel for Gamma Kappa “agreed to represent these individuals,” Gamma Kappa had

taken the position that prior to Plaintiff’s rape it had no knowledge that Relopez was a

“dangerous predator of women.”32 Plaintiff claims the circumstances have now changed because

“multiple witnesses have testified that at least 8 months before Relopez’s assault on [Plaintiff],

certain GK officers knew of credible allegations that Relopez had raped, sexually abused and

harassed several women and that sexual abuse of women by other GK members had also

occurred.”33 However, Plaintiff does not identify any of these “multiple witnesses;” she simply

cites Defendants’ Answer to one of her amended complaints where Gamma Kappa denied

certain allegations based on “insufficient information.” Based on representations made in



29
   See ECF No. 145 at 4.
30
   See ECF No. 149 at 5.
31 This is presumably not only because not all of the defendants have been served, but also

because thus far none of the individual defendants have retained Saul Ewing Arnstein & Lehr,
LLP and/or Kipp & Christian as counsel in the state action.
32
   Id.
33
   Id. at 4-5.


                                              Page 6
briefing and oral argument, it appears Plaintiff has not deposed any of the witnesses she claims

have given testimony in conflict with Relopez’s34–in fact his deposition is the only testimony

attached to the motion.35 Finally, Plaintiff argues that because Gamma Kappa’s insurer sent a

“no coverage, no indemnity” letter to Gamma Kappa under a policy exclusion, the individual

defendants will be exposed to liability unless they “run with the herd.”36

        It is undisputed the 24 individual defendants in the state action are not parties to this

action. It also appears Fraternity Defendants’ counsel have not entered an appearance for any of

the unrepresented individual defendants in the state action. Foremost, in this matter, Saul Ewing

Arnstein & Lehr and Kipp & Christian only represent one defendant––Gamma Kappa—none of

the 24 individuals in the state action are their “clients” in this action. In this action, the

undersigned has already entered an order to address the representation of “control group”

members and non-officer individuals under Rule 4.2. Thus, as a preliminary matter, there is no

concurrent conflict in violation of Rule 1.7(a) here.

        The court has held the Fraternity Defendants’ counsel may represent the individual

defendants in this action under Rule 4.2 if they meet the definition of “control group” as set forth



34
   See ECF No. 149 at 10. In fact, it appears Plaintiff has not deposed a single Gamma Kappa
officer to this point. It is alleged Plaintiff noticed the deposition of a control group member Kory
Ingersoll, but then abruptly canceled it last minute, after Gamma Kappa’s counsel had already
traveled to Wyoming to prepare and defend the deposition. See id. at 11.
35
   Also, although Plaintiff cites to the testimony of a non-party, named M.K., her testimony is not
part of the record.
36
   Id. at 5. In her reply brief, for the first time, Plaintiff also asserted that one of the defendants
in the state action, Morgan (whom she dismissed with prejudice), did not receive an Upjohn
warning. See ECF No. 152 at 4 and 152-5. Plaintiff argues that since Morgan did not receive an
Upjohn warning, this establishes that Fraternity Defendants’ counsel have not informed fraternity
officers or the “control group” of potential conflicts, or advised them to retain separate counsel.
However, the Declaration of Robert Cummings does not address any of these accusations. In fat
it is unclear from the Declaration when Morgan retained Mr. Cummings, or whether Morgan
ever met, was interviewed or received any advice from the Fraternity Defendants’ counsel. See
ECF No. 152-5.


                                                Page 7
by the court order issued in July 2017. The court also explained that for those non-officer

individuals who do not meet the definition of “control group” under Rule 4.2, the Fraternity

Defendants’ counsel will need to establish a proper attorney-client relationship which comports

with the requirements of Rule 1.7.37 Per Rule 1.7(b), it is possible that if a concurrent conflict

arises, the individual defendants may consent to waive it in writing. At this time, given the stage

of these proceedings, it is premature to make this sort of determination. As to the state action,

the individual defendants have several options––they may retain separate counsel, or engage

Gamma Kappa’s counsel to defend them. But at this juncture, where not all of the defendants in

the state action have been served or entered a notice of appearance, any potential conflicts there

are not ripe. Moreover, the proceedings in the state action are outside of this court’s

jurisdiction—the Plaintiff cannot conflate issues between this action and the state action she filed

to raise violations of ethical rules warranting disqualification.

       Even assuming the court had found a violation of the ethical rules, “a motion to

disqualify should be viewed with ‘extreme caution . . . recognizing the possible unfair advantage

that may result.’”38 In deciding a disqualification motion,

       the court must carefully consider the facts of the particular case, the nature of the
       violation, and its impact on trial proceedings. Factors to be considered include (1) the
       egregiousness of the violation, (2) the presence or absence of prejudice to the other side,
       (3) whether and to what extent there has been a diminution of effectiveness of counsel,
       (4) hardship to the other side, and (5) the stage of trial proceedings. The essential issue to
       be determined ‘is whether the alleged misconduct taints the lawsuit.’39

As mentioned above, Plaintiff has not established a violation of ethical rules here, thus the first

factor weighs against disqualification. Next, Plaintiff has not established she will be prejudiced




37
   See ECF No. 63 at 2.
38
   Flying J Inc., 2008 WL 648545 at *6 (internal citations omitted).
39
   Id.


                                               Page 8
by Gamma Kappa’s continued representation. Thus far, it does not appear Gamma Kappa’s

counsel has provided any legal advice or representation to the control group or any other of the

24 individual defendants regarding matters at issue in this action. Plaintiff asserts different

interests may arise between members of the control group and other of the 24 individual

defendants, but the assertions are conclusory and unsupported at this point. Potential

“hypothetical” conflicts do not create prejudice. The court’s view of Gamma Kappa’s

counsel’s ability to represent its client in this case has not been so undermined as to warrant

disqualification. The court next considers the hardship disqualification would impose on

Gamma Kappa. It appears Gamma Kappa’s counsel has handled numerous fraternity cases

across the country, and has represented Gamma Kappa since the inception of this case over two

years. Current counsel has handled discovery and motion practice to date. Thus, the hardship

disqualification would inflict on Gamma Kappa would be significant. Finally, the court

considers the stage of proceedings. Although no trial date has been set, and discovery has

essentially been stayed, the case was filed over two years ago. Discovery is underway and

several motions have been filed and decided. Thus, this factor also weighs against

disqualification.

          As a final note, “disqualification motions must be diligently pursued to avoid waiver and

may not be used as strategic litigation tactics.”40 This case was filed in November 2016.

Plaintiff’s motion was not filed until April 2018, seventeen months later. It is notable that

Plaintiff did not file the motion until learning of the “no coverage letter” in November 2017.41 It

is also interesting Plaintiff filed her action against the 24 individual defendants in state court in




40
     Flying J Inc., 2008 WL 648545, at *8 (internal citations omitted).
41
     See ECF No. 145 at 5.


                                                Page 9
March 2018, but has not served all the defendants or taken any steps to prosecute that action

allegedly due to awaiting the decision of this motion. Thus, the court concludes Plaintiff’s delay

and tactics in filing the motion weigh against disqualification. Based on the foregoing, the court

concludes Saul Ewing Arnstein & Lehr and Kipp & Christian’s disqualification from continued

representation of Gamma Kappa in this case is not warranted.

                                                ORDER

       Plaintiff’s Motion to Disqualify [ECF No.145] is DENIED.

       DATED this 26th day of March 2019.




                                             __________________________________________
                                             Brooke C. Wells
                                             United States Magistrate Judge




                                             Page 10
